

Exhibit 10.20(b)



First Amendment to
Fifth Amended and Restated Receivables Sale Agreement
This FIRST AMENDMENT (this “Amendment”) is entered into as of June 29, 2015 by
and among:
(a) Rock-Tenn Company, a Georgia corporation (“Parent”),
(b) Rock-Tenn Company of Texas, a Georgia corporation, Rock-Tenn Converting
Company, a Georgia corporation, Rock-Tenn Mill Company, LLC, a Georgia limited
liability company, RockTenn – Southern Container, LLC, a Delaware limited
liability company, PCPC, Inc., a California corporation, Waldorf Corporation, a
Delaware corporation, RockTenn CP, LLC, a Delaware limited liability company,
and RockTenn – Solvay, LLC, a Delaware limited liability company (each of the
foregoing, an “Originator” and collectively, the “Originators”), and
(c) Rock-Tenn Financial, Inc., a Delaware corporation (“Buyer”),
with respect to that certain Fifth Amended and Restated Receivables Sale
Agreement, dated as of September 15, 2014, by and among Parent, the Originators
and Buyer (the “Existing RSA” which, as amended hereby, is hereinafter referred
to as the “RSA”).
Unless otherwise indicated, capitalized terms used in this Amendment are used
with the meanings attributed thereto in the Existing RSA.
W I T N E S S E T H:
WHEREAS, the parties hereto desire to amend certain provisions of the Existing
RSA.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
1.    Amendments.
1.1    Exhibit I to the Existing RSA shall be hereby amended by deleting the
period at the end of the definition of “Change of Control” replacing it with the
following:


“; and provided further, however, that a Change of Control that would otherwise
occur solely as a result of the transactions contemplated by that Amended and
Restated Business Combination Agreement, dated as of March 9, 2015, between
Rock-Tenn Company, MeadWestvaco Corporation, Rome-Milan Holdings, Inc., Rome
Merger Sub, Inc., and Milan Merger Sub, LLC, shall be deemed not to occur.”
        
2.    Representations.

20564415.4

--------------------------------------------------------------------------------






2.1.    Each of the Originators and Parent represents and warrants to Buyer that
it has duly authorized, executed and delivered this Amendment and that the
Amendment constitutes, a legal, valid and binding obligation of such party,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability).
2.2.    Each of the Originators and Parent further represents and warrants to
Buyer that, as of the Effective Date (as defined below), each of its
representations and warranties set forth in Section 2.1 of the Existing RSA is
true and correct as though made on and as of such date and that no event has
occurred and is continuing that will constitute a Termination Event or Unmatured
Termination Event.
3.    Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Effective Date”) upon satisfaction of the following
conditions precedent:
3.1    the Buyer and the Administrative Agent shall have received a counterpart
hereof duly executed by each of the parties hereto; and
3.2    the Buyer shall have delivered to the Administrative Agent a written
consent to this Amendment from the Agents under the Credit and Security
Agreement as required by Section 7.1(g) thereof.
4.    Miscellaneous.
4.1.    Except as expressly amended hereby, the Existing RSA shall remain
unaltered and in full force and effect, and each of the parties hereto hereby
ratifies and confirms the RSA and each of the other Transaction Documents (as
defined in the Credit and Security Agreement) to which it is a party.
4.2.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
4.3.    EACH OF THE PARTIES TO THIS AMENDMENT HEREBY ACKNOWLEDGES AND AGREES
THAT IT HEREBY IRREVOCABLY SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE STATE OF NEW YORK
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PARTY PURSUANT TO THIS AGREEMENT AND SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT




--------------------------------------------------------------------------------






IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN
SHALL LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY
TRANSFEROR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
SUCH TRANSFEROR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH TRANSFEROR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE STATE OF NEW
YORK.
4.4.    This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment
4.5    The Buyer agrees to pay to the Administrative Agent’s counsel the
reasonable fees and disbursements incurred by such counsel in connection with
this Amendment promptly following receipt of the related invoice.
<Balance of page intentionally left blank>




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
ROCK-TENN COMPANY,
as Parent
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer
ROCK-TENN MILL COMPANY, LLC,
as Originator
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer
ROCKTENN - SOUTHERN CONTAINER, LLC,
as Originator
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer
ROCK-TENN COMPANY OF TEXAS,
as Originator
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer
ROCK-TENN CONVERTING COMPANY,
as Originator
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer








--------------------------------------------------------------------------------






WALDORF CORPORATION,
as Originator
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer
PCPC, INC.,
as Originator
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer
ROCKTENN CP, LLC,
as Originator
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer
ROCKTENN – SOLVAY, LLC,
as Originator
By:         /s/ John Stakel    
Name:    John Stakel
Title:    Senior Vice President and Treasurer




--------------------------------------------------------------------------------






ROCK-TENN FINANCIAL, INC.,
as Buyer
By:         /s/ Chadwick T. Payne    
Name:    Chadwick T. Payne
Title:    Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642













